DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Response to Amendment
3.	This Office Action is issued in response to the applicant’s request for continued examination filed on January 25, 2021.
4.	Claims 1, 4-8, and 10-20 are pending, of which claims 1, 19, and 20 are in independent form.
5.	Claims 1, 19, and 20 are amended.6.	Claims 2-3 and 9 are cancelled by the applicant (claim 9 cancelled in version filed 1/25/21, claims 2 and 3 in examiner’s amendment below.)
Allowable Subject Matter
7.	Claims 1, 4-8, and 10-20 (renumbered 1-17) are allowed.

EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	Authorization for this examiner’s amendment was given in an interview with Andy Grouwstra (Registration Number 71,934) on February 08, 2021.

Claims 2 and 3 are cancelled. The remaining claims are unchanged from the version filed 1/25/21 by applicant.
REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance:11.	After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly 
12.	The independent claims 1, 19, and 20 as now further amended clarified and recited relates to an embodiment where an active database instance from a first database group (determining if the request is of the first request type, wherein the first request type is subject to procedures that require interactions with outside partners including a verification, a confirmation, and a payment, and wherein an interaction takes at least two days;  tagging a snapshot to the request, wherein the snapshot includes the first rule and the second rule at a time of receiving the request; while retaining rule version information in the stored metadata, related to the first request type replacing the second rule by a third rule that was not valid at the first time;  keeping the second rule accessible and maintaining the second rule). 
13.	The closest prior art found in the searches are the Srinivasan et al. (US 2012/0291090 A1) as cited in the previous rejections. As well as Loaiza et al. (US 2014/0281247 A1) and Nambiar et at. (U.S. 2015/0074641 A1). The Srinivasan reference teaches a system has a service control portion that is configured to determine a request type associated with the access request. A normalization portion is configured to generate a normalized access request. A component control engine is configured to select a functional component to satisfy a portion of the normalized access request. The access metadata repository, input/output portion, service control portion, normalization portion, and component control engine are implemented on computing device.    

14.	Dependent claims 4-8, and 10-18 are allowable at least for depending on an allowed independent claim

15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex (Mostly Monday – Friday 9:00am – 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU MITIKU/Examiner, Art Unit 2156                 

/MATTHEW ELL/Primary Examiner, Art Unit 2145